Exhibit 10.2

APPLE INC.
AMENDED EMPLOYEE STOCK PURCHASE PLAN
(Effective as of May 10, 2007)

On April 9, 2007 the Board adopted this amended Employee Stock Purchase Plan,
which shall govern all grants of Options made after this amendment and
restatement, and which shall become effective upon its approval by the Company’s
stockholders (the “Effective Date”). For the terms and conditions of the Plan
applicable to Option granted before the Effective Date, refer to the version of
the Plan in effect as of the date such Option was granted.

1.     Purpose of the Plan. The purpose of this Employee Stock Purchase Plan is
to encourage and enable Eligible Employees of the Company and certain of its
Subsidiaries to acquire proprietary interests in the Company through the
ownership of Shares. It is the intention of the Company to have this Plan and
the Options granted pursuant to this Plan satisfy the requirements for “employee
stock purchase plans” that are set forth under Section 423 of the Code, although
the Company makes no undertaking nor representation to maintain the qualified
status of this Plan or such Options. In addition, Options that do not satisfy
the requirements for “employee stock purchase plans” that are set forth under
Section 423 of the Code may be granted under this Plan pursuant to the rules,
procedures or sub-plans adopted by the Board for non-U.S. Eligible Employees.

2.     Definitions. Unless otherwise provided in the Plan, capitalized terms,
when used herein, shall have the following respective meanings:

(a)   “Account” shall mean a bookkeeping account established and maintained to
record the amount of funds accumulated pursuant to the Plan with respect to a
Participant for the purpose of purchasing Shares under this Plan.

(b)   “Administrator” shall mean the Board, the Compensation Committee of the
Board or any other committee appointed by the Board.

(c)   “Applicable Laws” shall mean all applicable laws, rules, regulations and
requirements, including, but not limited to, U.S. state corporate laws, U.S.
federal and state securities laws, the Code, the rules of any stock exchange or
quotation system on which the Shares are listed or quoted and the applicable
laws, rules, regulations and requirements of any other country or jurisdiction
where Options are granted under the Plan or where Eligible Employees reside or
provide services, as such laws, rules, regulations and requirements shall be in
effect from time to time.

(d)   “Board” shall mean the Company’s Board of Directors.

(e)   “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended, and
the regulations and interpretations promulgated thereunder.

(f)    “Common Stock” shall mean the Company’s common stock.

(g)   “Company” shall mean Apple Inc., a California corporation.

(h)   “Designated Subsidiaries” shall mean any Subsidiary designated by the
Administrator from time to time, in its sole discretion, whose employees may
participate in the Plan, if such employees otherwise qualify as Eligible
Employees. The Administrator may provide that the non U.S. Eligible Employees of
any Designated Subsidiary shall only be eligible to participate in the
Non-Section 423(b) Plan.

(i)    “Eligible Compensation” shall mean and refer to the Participant’s cash
compensation paid through the Company’s or a Designated Subsidiary’s payroll
system for personal services actually rendered in the course of employment.
“Eligible Compensation” shall be limited to amounts received by the Participant
during the period he or she is participating in the Plan and includes salary,
wages and other incentive payments, amounts contributed by the Participant to
any benefit plan maintained

1


--------------------------------------------------------------------------------


by the Company or any Designated Subsidiary (including any 401(k) plan, 125
plan, or any other deferred compensation plan), overtime pay, commissions, draws
against commissions, shift premiums, sick pay, vacation pay, holiday pay, and
shutdown pay, except to the extent that the exclusion of any such item (or a
sub-set of any such item) is specifically directed by the Administrator for all
Eligible Employees. “Eligible Compensation” does not include any remuneration
paid in a form other than cash, fringe benefits (including car allowances and
relocation payments), employee discounts, expense reimbursement or allowances,
long-term disability payments, workmen’s compensation payments, welfare
benefits, and any contributions that the Company or any Designated Subsidiary
makes to any benefit plan (including any 401(k) plan or any other welfare or
retirement plan).

(j)            “Eligible Employee” shall mean any person, including an officer,
who is regularly employed by the Company or any Designated Subsidiary except for
those persons whose customary employment is for less than 20 hours per week or
for not more than five months in any calendar year (unless otherwise specified
by the Administrator).

(k)           “Enrollment Agreement” means an agreement between the Company and
an Eligible Employee, in such form as may be established by the Administrator
from time to time, pursuant to which an Eligible Employee elects to participate
in this Plan, or elects to make changes with respect to such participation as
permitted by this Plan.

(l)            “Enrollment Period” shall mean that period of time prescribed by
the Administrator during which Eligible Employees may elect to participate in an
Offering Period. The duration and timing of Enrollment Periods may be changed or
modified by the Administrator from time to time.

(m)          “Fair Market Value” shall mean, unless otherwise determined or
provided by the Administrator in the circumstances, the last price (in regular
trading) for a share of Common Stock as furnished by the National Association of
Securities Dealers, Inc. (the “NASD”) through the NASDAQ Global Market Reporting
System (the “Global Market”) for the date in question or, if no sales of Common
Stock were reported by the NASD on the Global Market on that date, the last
price (in regular trading) for a share of Common Stock as furnished by the NASD
through the Global Market for the next preceding day on which sales of Common
Stock were reported by the NASD. The Administrator may, however, provide with
respect to one or more Options that the Fair Market Value shall equal the last
price for a share of Common Stock as furnished by the NASD through the Global
Market on the last trading day preceding the date in question or the average of
the high and low trading prices of a share of Common Stock as furnished by the
NASD through the Global Market for the date in question or the most recent
trading day. If the Common Stock is no longer listed or is no longer actively
traded on the Global Market as of the applicable date, the Fair Market Value of
the Common Stock shall be the value as reasonably determined by the
Administrator for purposes of the Award in the circumstances. The Administrator
also may adopt a different methodology for determining Fair Market Value with
respect to one or more Options if a different methodology is necessary or
advisable to secure any intended favorable tax, legal or other treatment for the
particular Option(s) (for example, and without limitation, the Administrator may
provide that Fair Market Value for purposes of one or more Options will be based
on an average of closing prices (or the average of high and low daily trading
prices) for a specified period preceding the relevant date).

(n)           “Maximum Offering” shall mean the maximum number of Shares that
may be issued pursuant to the Plan during any given time period. Unless
otherwise designated by the Administrator, the Maximum Offering shall be
3,000,000 Shares over any two consecutive Offering Periods where the first such
Offering Period begins on the first business day of the Company’s second fiscal
quarter. With respect to some or all Participants in any Non-423(b) Plan adopted
for Participants in specified countries, locations or Designated Subsidiaries,
it may also mean a maximum number or value of Shares made available for purchase
during a specified period (e.g., a 12 month period) as the

2


--------------------------------------------------------------------------------


Administrator deems necessary or appropriate to avoid securities filings, to
achieve tax objectives or to meet other Company objectives.

(o)   “Non-423(b) Plan” shall mean the rules, procedures or sub-plans, if any,
adopted by the Administrator as a part of this Plan, pursuant to which Options
that do not satisfy the requirements for “employee stock purchase plans” that
are set forth under Section 423 of the Code may be granted to non-US Eligible
Employees.

(p)   “Offering Date” shall mean the first business day of each Offering Period
as designated by the Administrator.

(q)   “Offering Period” shall mean the period established in advance by the
Administrator during which payroll deductions shall be collected to purchase
Shares pursuant to an offering made under this Plan. Unless otherwise
established by the Administrator prior to the start of an Offering Period, each
Offering Period shall consist of two fiscal quarters of the Company, with each
such Offering Period beginning on the first business day of the second and
fourth fiscal quarter of each year, and ending on the last business day of the
fiscal quarter that immediately follows each such second and fourth fiscal
quarter.

(r)    “Option” shall mean the right granted to Participants to purchase Shares
pursuant to an offering made under this Plan.

(s)   “Outstanding Election” shall mean a Participant’s then-current election to
purchase Shares in an Offering Period, or that part of such an election which
has not been cancelled (including any voluntary cancellation under Section 9 and
deemed cancellation under Section 14) prior to the close of business on the last
Trading Day of the Offering Period or such other date as determined by the
Administrator.

(t)    “Participant” shall mean an Eligible Employee who has elected to
participate in the Plan pursuant to Section 6.

(u)   “Plan” shall mean this Apple Inc. Employee Stock Purchase Plan, as it may
be amended from time to time.

(v)   “Purchase Price Per Share” shall be the lower of (i) eighty-five percent
(85%) of the Fair Market Value on the Offering Date or (ii) eighty-five percent
(85%) of the Fair Market Value on the last Trading Day of the Offering Period.

(w)  “Shares” shall mean one share of Common Stock.

(x)    “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.  A corporation
that attains the status of a Subsidiary on a date after the adoption of the Plan
shall be considered a Subsidiary commencing as of such date.

(y)   “Termination of Service” means, in the case of an Employee, a cessation of
the employee-employer relationship between the Employee and the Company or a
Subsidiary for any reason, including but not by way of limitation, a termination
by resignation, discharge, death, disability, retirement or the disaffiliation
of a Subsidiary but excluding such termination where there is a simultaneous
reemployment by the Company or a Subsidiary, and excluding any bona fide and
Company approved leave of absence such as family leave, medical leave, personal
leave and military leave.

(z)    “Trading Day” shall mean a day on which the NASDAQ is open for trading.

3


--------------------------------------------------------------------------------


3.     Shares Reserved for Plan. Subject to adjustment pursuant to Section 17, a
maximum of 76,000,000 Shares may be delivered pursuant to Options granted under
this Plan. The Shares reserved for issuance pursuant to this Plan shall be
authorized but unissued Shares. If any Option granted under the Plan shall for
any reason terminate without having been exercised, the Shares not purchased
under such Option shall again become available for issuance under the Plan.

If the number of Shares to be purchased by Participants on the last day of an
Offering Period exceeds (i) the total number of Shares then available under the
Plan, or (ii) the Maximum Offering, then the Administrator shall make a pro-rata
allocation of any Shares that may be issued pursuant to the Plan in as uniform
and equitable a manner as is reasonably practicable, as determined in the
Administrator’s sole discretion. In such event, the Company shall provide
written notice to each affected Participant of the reduction of the number of
Shares to be purchased under the Participant’s Option.

If the Administrator determines that some or all of the Shares to be purchased
by Participants on the last day of an Offering Period would not be issued in
accordance with Applicable Laws or any approval by any regulatory body as may be
required, or the Shares would not be issued pursuant to an effective Form S-8
registration statement or that the issuance of some or all of such Shares
pursuant to a Form S-8 registration statement is not advisable due to the risk
that such issuance will violate Applicable Laws, the Administrator may, without
Participant consent, terminate any outstanding Offering Period and the Options
granted pursuant thereto and refund in cash all affected Participants’ entire
Account balances for such Offering Period as soon as practicable thereafter.

4.     Administration of the Plan.   The Administrator shall have the authority
and responsibility for the day-to-day administration of the Plan, which, to the
extent permitted by Applicable Laws, it may delegate to a sub-committee. Subject
to the provisions of the Plan, the Administrator shall have full authority, in
its sole discretion, to take any actions it deems necessary or advisable for the
administration of the Plan, including, but not limited to:

(a)   Interpreting the Plan and adopting rules and regulations it deems
appropriate to implement the Plan including amending any outstanding Option as
it may deem advisable or necessary to comply with Applicable Laws, and making
all other decisions relating to the operation of the Plan;

(b)   Establishing the timing and length of Offering Periods;

(c)   Establishing minimum and maximum contribution rates;

(d)   Establishing new or changing existing limits on the number of Shares an
Eligible Employee may elect to purchase with respect to any Offering Period if
such limits are announced prior to the first Offering Period to be affected;

(e)   Adopting such rules or subplans as may be deemed necessary or appropriate
to comply with the laws of other countries, allow for tax-preferred treatment of
the Options or otherwise provide for the participation by Eligible Employees who
reside outside of the U.S., including determining which Eligible Employees are
eligible to participate in the Non-423(b) Plan or other subplans established by
the Administrator.

(f)    Establishing the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars and permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the processing of properly completed enrollment forms.

The Administrator’s determinations under the Plan shall be final and binding on
all persons.

4


--------------------------------------------------------------------------------


5.     Grant of Option; Limitations.

(a)   Grant of Option.   On each Offering Date, each Participant shall
automatically be granted an Option to purchase as many whole Shares as the
Participant will be able to purchase with the payroll deductions credited to the
Participant’s Account during the applicable Offering Period.

(b)   Limit on Number of Shares Purchased.   Notwithstanding the above, the
maximum number of Shares a Participant may purchase shall be limited by the
Maximum Offering as described in Section 3.

(c)   Limit on Value of Shares Purchased.   Any provisions of the Plan to the
contrary notwithstanding, excluding Options granted pursuant to any
Non-423(b) Plan, no Participant shall be granted an Option to purchase Shares
under this Plan which permits the Participant’s rights to purchase Shares under
all employee stock purchase plans (described in Section 423 of the Code) of the
Company and its Subsidiaries to accrue at a rate which exceeds twenty-five
thousand dollars ($25,000) of the Fair Market Value of such Shares (determined
at the time such Options are granted) for each calendar year in which such
Options are outstanding at any time.

(d)   5% Owner Limit.   Any provisions of the Plan to the contrary
notwithstanding, no Participant shall be granted an Option to purchase Shares
under this Plan if such Participant (or any other person whose stock would be
attributed to such Participant pursuant to Section 424(d) of the Code),
immediately after such Option is granted, would own or hold options to purchase
Shares possessing five percent (5%) or more of the total combined voting power
or value of all classes of Shares or any of its Subsidiaries.

(e)   Other Limitation.   The Administrator may determine, as to any Offering
Period, that the offer will not be extended to highly compensated Eligible
Employees within the meaning of Section 414(q) of the Code.

6.     Participation in the Plan.   An Eligible Employee may become a
Participant for an Offering Period by completing the prescribed enrollment
agreement and submitting such form to the Company (or the Company’s designee),
or by following an electronic or other enrollment process as prescribed by the
Company, during the Enrollment Period prior to the commencement of the Offering
Period to which it relates. Such enrollment agreement shall contain the payroll
deduction authorization described in Section 8. A payroll deduction
authorization will be effective for the first Offering Period following the
submission of the enrollment agreement and all subsequent Offering Periods as
provided by Section 7 until it is terminated in accordance with Sections 9 or
14, it is modified by filing another enrollment agreement in accordance with
this Section 6 or an election is made to decrease payroll deductions in
accordance with Section 8 or until the Participant’s employment terminates or
the Participant is otherwise ineligible to participate in the Plan.

7.     Automatic Re-Enrollment.   Following the end of each Offering Period,
each Participant shall be automatically re-enrolled in the next Offering Period
at the applicable rate of payroll deductions in effect on the last Trading Day
of the prior Offering Period or otherwise as provided under Section 8, unless
the Participant has elected to withdraw from the Plan in accordance with
Section 9, the Participant’s employment terminates or the Participant is
otherwise ineligible to participate in the next Offering Period. Notwithstanding
the foregoing, the Administrator may require current Participants to complete
and submit a new enrollment agreement at any time it deems necessary or
desirable to facilitate Plan administration or for any other reason.

8.     Payroll Deductions.   Each Participant’s enrollment agreement shall
contain a payroll deduction authorization pursuant to which he or she shall
elect to have a designated whole percentage of Eligible Compensation between 1%
and 10% deducted on each payday during the Offering Period and credited to the
Participant’s Account for the purchase of Shares pursuant to the offering.
Payroll deductions shall

5


--------------------------------------------------------------------------------


commence on the Offering Date of the first Offering Period to which the
enrollment agreement relates (or as soon as administratively practicable
thereafter) and shall continue through subsequent Offering Periods pursuant to
Section 7. Participants shall not be permitted to make any separate cash
payments into their Account for the purchase of Shares pursuant to an offering.
Notwithstanding the foregoing, if local law prohibits payroll deductions, a
Participant may elect to participate in an Offering Period through contributions
to his or her Account in a form acceptable to the Administrator. In such event,
any such Participant shall be deemed to participate in a sub-plan to the Plan,
unless the Administrator otherwise expressly provides that such Participant
shall be treated as participating in the Plan.

If in any payroll period, a Participant has no pay or his or her pay is
insufficient (after other authorized deductions) to permit deduction of the full
amount of his or her payroll deduction election, then (i) the payroll deduction
election for such payroll period shall be reduced to the amount of pay
remaining, if any, after all other authorized deductions, and (ii) the
percentage or dollar amount of Eligible Compensation shall be deemed to have
been reduced by the amount of the reduction in the payroll deduction election
for such payroll period. Deductions of the full amount originally elected by the
Participant will recommence as soon as his or her pay is sufficient to permit
such payroll deductions; provided, however, no additional amounts will be
deducted to satisfy the Outstanding Election.

A Participant may elect to decrease, but not increase, the rate of his or her
payroll deductions during an Offering Period by submitting the prescribed form
to the Company (or the Company’s designee) at any time prior to the first day of
the last calendar month of such Offering Period. Any such payroll deduction
change will be effective as soon as administratively practicable thereafter and
will remain in effect for successive Offering Periods as provided in Section 7
unless the Participant submits a new enrollment agreement for a later Offering
Period, the Participant elects to decrease his or her payroll deductions, the
Participants elects to withdraw from the Plan in accordance with Section 9, or
the Participant is withdrawn from the Plan in accordance with Section 14 or is
otherwise ineligible to participate in the Plan. A Participant may only increase
his or her rate of payroll deductions to be effective for the next Offering
Period by completing and filing with the Company a new enrollment agreement
authorizing the payroll deductions.

Notwithstanding the foregoing, the Company may adjust a Participant’s payroll
deductions at any time during an Offering Period to the extent necessary to
comply with Section 423(b)(8) of the Code and the limitations of Section 5.
Payroll deductions will recommence and be made in accordance with the
Outstanding Election prior to such Company adjustment starting with the first
Offering Period that begins in the next calendar year (or such other time as is
determined by the Administrator) unless the Participant withdraws in accordance
with Section 9, is withdrawn from the Plan in accordance with Section 14 or is
otherwise ineligible to participate in the Plan.

9.     Withdrawal from Offering Period After Offering Date.   An Eligible
Employee may withdraw from any Offering Period after the applicable Offering
Date, in whole but not in part, at any time prior to the date specified by the
Administrator or, if no such date is specified by the Administrator, the last
Trading Day of such Offering Period, by submitting the prescribed withdrawal
notice to the Company (or the Company’s designee). If a Participant withdraws
from an Offering Period, the Participant’s Option for such Offering Period will
automatically be terminated, and the Company will refund in cash the
Participant’s entire Account balance for such Offering Period as soon as
practicable thereafter. A Participant’s withdrawal from a particular Offering
Period shall be irrevocable. If a Participant wishes to participate in a
subsequent Offering Period, he or she must re-enroll in the Plan by timely
submitting a new enrollment agreement in accordance with Section 6.

10.   Purchase of Stock.   On the last Trading Day of each Offering Period, the
Administrator shall cause the amount credited to each Participant’s Account to
be applied to purchase as many Shares pursuant to the Participant’s Option as
possible at the Purchase Price Per Share, subject to limitations of

6


--------------------------------------------------------------------------------


Sections 3 and 5. In no event may Shares be purchased pursuant to an Option more
than 27 months after the Offering Date of such Option. The amount applied to
purchase Shares pursuant to the Option shall be deducted from the Participant’s
Account. Any amounts remaining credited to the Participant’s Account on the last
Trading Day of the Offering Period shall be retained in the Participant’s
Account and rolled forward to the next Offering Period.

11.   Interest on Payments.   No interest shall be paid on sums withheld from a
Participant’s pay for the purchase of Shares under this Plan unless otherwise
determined necessary by the Administrator for Participants in the
Non-423(b) Plan.

12.   Rights as Shareholder.   A Participant will not be a shareholder with
respect to Shares subject to the Participant’s Options issued under the Plan
until the Shares are purchased pursuant to the Options and such Shares are
transferred into the Participant’s name on the Company’s books and records.

13.   Options Not Transferable.   A Participant’s Options under this Plan may
not be sold, pledged, assigned, or transferred in any manner. If a Participant
sells, pledges, assigns or transfers his or her Options in violation of this
Section 13, such Options shall immediately terminate, and the Participant shall
immediately receive a refund of the amount then credited to the Participant’s
Account.

14.   Deemed Cancellations.

(a)   Termination of Employment.   In the event of a Participant’s Termination
of Service, any outstanding Option held by the Participant shall immediately
terminate, the Participant shall be withdrawn from the Plan and the Participant
shall receive a refund of the amount then credited to the Participant’s Account.

(b)   Death of a Participant.   If a Participant dies, any outstanding Option
held by the Participant shall immediately terminate and the Participant shall be
withdrawn from the Plan. As soon as administratively practicable after the
Participant’s death, the amount then credited to the Participant’s Account shall
be remitted to the executor, administrator or other legal representative of the
Participant’s estate or, if the Administrator permits a beneficiary designation,
to the beneficiary or beneficiaries designated by the Participant if such
designation has been filed with the Company or the Company’s designee before
such Participant’s death. If such executor, administrator or other legal
representative of the Participant’s estate has not been appointed (to the
knowledge of the Company) or if the beneficiary or beneficiaries are no longer
living at the time of the Participant’s death, the Company, in its discretion,
may deliver the outstanding Account balance to the spouse or to any one or more
dependents or relatives of the Participant or to such other person as the
Company may designate.

15.   Application of Funds.   All funds received by the Company in payment for
Shares purchased under this Plan and held by the Company at any time may be used
for any valid corporate purpose.

16.   No Employment/Service Rights.   Neither the action of the Company in
establishing the Plan, nor any action taken under the Plan by the Board or the
Administrator, nor any provision of the Plan itself, shall be construed so as to
grant any person the right to remain in the employ of the Company or any
Subsidiary for any period of specific duration, and such person’s employment may
be terminated at any time, with or without cause.

17.   Adjustments.   Subject to Section 18, upon (or, as may be necessary to
effect the adjustment, immediately prior to): any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation, or
other reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Stock; or any exchange of Common Stock or
other securities of the Company, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Administrator
shall equitably and proportionately adjust (1) the number and type of Shares of
Common Stock (or other

7


--------------------------------------------------------------------------------


securities) that thereafter may be made the subject of Options (including the
specific Share limits, maximums and numbers of Shares set forth elsewhere in the
Plan), (2) the number, amount and type of Shares of Common Stock (or other
securities or property) subject to any outstanding Options, (3) the Purchase
Price Per Share of any outstanding Options, and/or (4) the securities, cash or
other property deliverable upon exercise or payment of any outstanding Options,
in each case to the extent necessary to preserve (but not increase) the level of
incentives intended by the Plan and the then-outstanding Options.

It is intended that, if possible, any adjustments contemplated by the preceding
paragraph be made in a manner that satisfies applicable legal, tax (including,
without limitation and as applicable in the circumstances, Section 424 of the
Code and Section 409A of the Code) and accounting (so as to not trigger any
charge to earnings with respect to such adjustment) requirements.

Without limiting the generality of Section 4, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 17, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.

18.   Merger or Liquidation of Company.   In the event the Company or its
shareholders enter into an agreement to dispose of all or substantially all of
the assets or outstanding capital stock of the Company by means of a sale,
merger or reorganization in which the Company will not be the surviving
corporation (other than a reorganization effected primarily to change the State
in which the Company is incorporated, a merger or consolidation with a
wholly-owned Subsidiary, or any other transaction in which there is no
substantial change in the shareholders of the Company or their relative stock
holdings, regardless of whether the Company is the surviving corporation) or in
the event the Company is liquidated, then all outstanding Options under the Plan
shall automatically be exercised immediately prior to the consummation of such
sale, merger, reorganization or liquidation (deemed the end of the Offering
Period in such case) by causing all amounts credited to each Participant’s
Account to be applied to purchase as many Shares pursuant to the Participant’s
Option as possible at the Purchase Price Per Share, subject to the limitations
of Sections 3 and 5.

19.   Acquisitions and Dispositions.   The Administrator may, in its sole and
absolute discretion and in accordance with principles under Section 423 of the
Code, create special Offering Periods for individuals who become Eligible
Employees solely in connection with the acquisition of another company or
business by merger, reorganization or purchase of assets and, notwithstanding
Section 14(b), may provide for special purchase dates for Participants who will
cease to be Eligible Employees solely in connection with the disposition of all
or a portion of any Designated Subsidiary or a portion of the Company, which
Offering Periods and purchase rights granted pursuant thereto shall,
notwithstanding anything stated herein, be subject to such terms and conditions
as the Administrator considers appropriate in the circumstances.

20.   Government Approvals or Consents.   This Plan and any offering and sales
of Shares or delivery of Shares under this Plan to Eligible Employees under it
are subject to any governmental or regulatory approvals or consents that may be
or become applicable in connection therewith.

21.   Plan Amendment; Plan Termination.   The Board may from time to time amend
or terminate the Plan in any manner it deems necessary or advisable; provided,
however, that no such action shall adversely affect any then outstanding and
vested Options under the Plan unless such action is required to comply with
Applicable Laws; and provided, further, that no such action of the Board shall
be effective without the approval of the Company’s shareholders if such approval
is required by Applicable Laws. Upon the termination of the Plan, any balance in
a Participant’s Account shall be refunded to him or her as soon as practicable
thereafter.

22.   Governing Law.   The Plan shall be governed by, and construed in
accordance with the laws of the State of California (except its choice-of-law
provisions) and applicable U.S. Federal Laws.

8


--------------------------------------------------------------------------------